Por cuanto, el apelado solicita que desestimemos esta apelación por frívola y a tal fin nos presenta' la demanda, la contestación, la sentencia y la opinión en que se funda, sin que haya acompañado con ella la transcripción de evidencia;
Por Cuanto, de la opinión en que la corte inferior basa su sen-tencia aparece que en el juicio de este caso presentaron evidencia ambas partes;
Por cuanto, sin la transcripción de la evidencia no estamos en condiciones de poder determinar si las conclusiones de hecho a que llegó la corte sentenciadora son correctas o no y que por esto la ape-lación es frívola;
Por tanto, visto el caso de De Jesús v. Drug Company of Porto Rico, Inc., 45 D.P.R. 643, no ha lugar a desestimar la presente apelación.